






EXHIBIT (10-6)


Long-Term Incentive Program - Related Correspondence and Terms and Conditions





--------------------------------------------------------------------------------





You must scroll and read to the bottom of the grant letter above so you can
accept/reject your grant.






AWARD AGREEMENT




 
[GRANT DATE]
[NAME]
[GLOBAL ID]

Subject: NON-STATUTORY STOCK OPTION SERIES [XX]-AA
In recognition of your contributions to the future success of the business, The
Procter & Gamble Company ("Company") hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:
Option Price per Share:
$[STOCK PRICE]
Number of Shares:
[SHARES]
Grant Date:
[GRANT DATE]
Expiration Date:
[GRANT DATE + 10 YEARS]
Vest Date:
100% on [GRANT DATE + 3 YEARS]
Acceptance Deadline:
[ACCEPTANCE DATE]

This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the "Plan"), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors ("Committee"), and this Award
Agreement including Attachments and the Exercise Instructions in place as may be
revised from time to time. Any capitalized terms used in this Agreement that are
not otherwise defined herein are defined in the Plan. You may access the Plan by
activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to [email address] for assistance.
Vesting and Exercise
If you leave the Company before June 30th, [Grant Year], the Award will be
forfeited, except in the event of death or in connection with a divestiture or
separation of any of the Company’s businesses. If remain employed through the
Vest Date, the Award will become exercisable on the Vest Date. If you terminate
employment for any reason before the Expiration Date and prior to exercising the
Award, except for the reasons listed below, the Award will be forfeited
immediately upon your termination of employment. For the purposes of this Award,
termination of employment will be effective as of the date that you are no
longer actively employed and will not be extended by any notice period required
under local law.
1. Termination on Account of Death. In the event of death, the Vest Date for
this Award becomes your date of death and the Award remains exercisable until
the Expiration Date.
2. Termination on Account of Retirement or Disability after June 30th of the
fiscal year in which this Award was granted. In the event of Retirement or
Disability, respectively, that occurs after June 30th of the fiscal year in
which this Award was granted, the Award is not forfeited and will be exercisable
on the Vest Date in this Award Agreement and will expire on the Expiration Date
as long as you remain in compliance with the terms of the Plan and the
Regulations.
3. Termination after June 30th of the fiscal year in which this Award was
granted pursuant to a Written Separation Agreement. In the event of Termination
of Employment from the Company or a Subsidiary that occurs after June 30th of
the fiscal year in which this Award was granted, your Award is forfeited unless
you have executed a written separation agreement with the Company or a
Subsidiary that provides for retention of the Award. If the Award is retained
pursuant to a separation agreement, the Award will become exercisable on the
Vest Date in this Award Agreement and will expire on the Expiration Date as long
as you remain in compliance with the terms of the Plan, the Regulations and the
separation agreement.





--------------------------------------------------------------------------------





4. Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become exercisable on the Vest Date in this Award
Agreement and will expire on the Expiration Date as long as you remain in
compliance with the terms of the Plan and the Regulations.
This Award Agreement, including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
must be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award. You have the right to consult with a lawyer before accepting this Award.
THE PROCTER & GAMBLE COMPANY
Tracey Grabowski
Chief Human Resources Officer



Attachment A


To Accept Your Award
To Reject Your Award
Read and check the boxes below:
Read and check the box(es) below:
□
I have read, understand and agree to be bound by each of:
 
• The Procter & Gamble 2014 Stock and Incentive Compensation Plan
• Regulations of the Committee
• This Award Agreement, including Attachment A
□
I have read and understand the terms noted above and do not agree to be bound by
these terms. I hereby reject the stock option award detailed above.
 
 
 
 
□
I accept the stock option award detailed above (including attachments)
 
 
 
 
 
 











Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
("P&G"), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any





--------------------------------------------------------------------------------





termination, severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; vi) in the event that my employer is not P&G, the Award will not be
interpreted to form an employment relationship with P&G; and furthermore, the
Award will not be interpreted to form an employment contract with my employer
("Employer"); vii) the future value of the shares purchased under the Plan is
unknown and cannot be predicted with certainty, may increase or decrease in
value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my Employer from any such claim that may arise.
 
Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates ("P&G") for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan ("Data"). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items
.
Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.





--------------------------------------------------------------------------------














